FILED
                           NOT FOR PUBLICATION
                                                                            JUN 23 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

JUN-EN ENTERPRISE, a Taiwan                      No. 14-56613
corporation; AGAPE INDUSTRY CO.,
LTD, a Taiwan corporation,                       D.C. No. 2:12-cv-02734-PSG-SS

              Plaintiffs-counter-defendants,
                                                 MEMORANDUM*
and

SHI RU YANG; SHIU-YING LU,

              Third-party-defendants,

and

RUSSELL JAMES COLE,

              Appellant,

  v.

PETER K. LIN; AGAPE INDUSTRIAL,
INC.,

              Defendants-counter-claimants
              - Appellees.

JUN-EN ENTERPRISE, a Taiwan                      No. 14-56621
corporation; AGAPE INDUSTRY CO.,
LTD, a Taiwan corporation,                       D.C. No. 2:12-cv-02734-PSG-SS

       *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
              Plaintiffs-counter-defendants,

and

SHI RU YANG; SHIU-YING LU,

              Third-party-defendants,

and

HOW GUIN ROBERT FONG,

              Appellant,

  v.

PETER K. LIN; AGAPE INDUSTRIAL,
INC.,

              Defendants-counter-claimants
              - Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                        Argued and Submitted June 9, 2016
                              Pasadena, California

Before: GOULD and HURWITZ, Circuit Judges, and RESTANI,** Judge.

       Russell James Cole (“Cole”) and How Guin Robert Fong (“Fong”) appeal

the district court’s orders imposing sanctions and attorneys’ fees pursuant to

       **
          The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
                                          2
Federal Rule of Civil Procedure 11 (“Rule 11”). We have jurisdiction pursuant to

28 U.S.C. § 1291. We review for an abuse of discretion. Cooter & Gell v.

Hartmarx Corp., 496 U.S. 384, 409 (1990).

      The district court properly held that Cole and Fong failed to conduct “an

inquiry reasonable under the circumstances,” Fed. R. Civ. P. 11(b), before filing

pleadings asserting time-barred claims for breach of an oral contract and tortious

interference with prospective economic advantage. See Cal. Civ. Proc. Code §

339(1) (two-year statute of limitations). Cole and Fong, however, made

nonfrivolous arguments that a breach of fiduciary duty claim may have reasonably

been timely. See id. §§ 338 (three-year statute of limitations), 343 (four-year

statute of limitations). Accordingly, we affirm the district court’s grant of Rule 11

sanctions for the breach of contract and tortious interference claims, but vacate

with respect to the breach of fiduciary duty claim. We remand to the district court

to reconsider the amount of sanctions and to recalculate the attorneys’ fees award,

as appropriate.

      AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




                                          3